UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6653 The Jensen Portfolio, Inc.(Exact name of registrant as specified in charter) 5300 Meadows Road, Suite 250Lake Oswego, OR 97035(Address of principal executive offices) (Zip code) Robert McIver5300 Meadows Road, Suite 250Lake Oswego, OR 97035(Name and address of agent for service) (800) 221-4384Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2010 Item 1. Report to Stockholders. the Jensen Portfolio Letter from The
